The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 29, 2014

                                        No. 04-14-00135-CR

                                       Zidney Kirk ZUNIGA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 112th Judicial District Court, Sutton County, Texas
                                      Trial Court No. 2180
                            Honorable Pedro Gomez, Judge Presiding

                                           ORDER
       On May 5, 2014, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel has informed the appellant of his right to file his own brief. Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.). On May 29, 2014, the State filed a letter
waiving its right to file an appellee’s brief.

       If the appellant desires to file a pro se brief, he must do so no later than July 14, 2014.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court. It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.



                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.
___________________________________
Keith E. Hottle
Clerk of Court